 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ALLSTATE INDEMNITY COMPANY, an
     Illinois Corp., ALLSTATE PROPERTY
 9   AND CASUALTY INSURANCE
     COMPANY, an Illinois Corp. ,
10                                                        CASE NO. 2:17-cv-00511-BAT
                                Plaintiffs,
11                                                        ORDER GRANTING MOTION TO
             v.
                                                          DISMISS WITH PREJUDICE
12
     UNA LYONS and JOHN PATRICK
     LYONS, husband and wife and the marital
13
     community comprised thereof; KIMBERLY
14   DIEHL, a single woman,

                                Defendants.
15

16          On October 31, 2018, Plaintiffs/Counter Defendants Allstate Indemnity Company and

17   Allstate Property and Casualty Insurance Company (collectively “Allstate”) filed a “Notice of

18   Mootness,” notifying the Court that this declaratory judgment action is now moot as the

19   underlying state court case was tried, a defense verdict was rendered, the case was dismissed,

20   and no appeal was filed. Dkt. 29. On November 1, 2018, the Court directed the Clerk to note

21   Allstate’s notice as a motion to dismiss with prejudice on November 23, 2018. Dkt. 30.

22          Defendants/Counter Claimants Una Lyons and John Patrick Lyons and Defendant

23   Kimberly Diehl have filed no opposition to the motion to dismiss.



     ORDER GRANTING MOTION TO DISMISS
     WITH PREJUDICE - 1
 1              Accordingly, it is ORDERED:

 2              1.    Allstate’s motion to dismiss with prejudice (Dkt. 29) is GRANTED.

 3              2.    The Clerk is directed to enter judgment and send copies of this Order to the

 4   parties.

 5              DATED this 26th day of November, 2018.

 6

 7

 8
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO DISMISS
     WITH PREJUDICE - 2
